DETAILED ACTION
This Final Office Action is in response to the claims filed on 1/14/2022.
Claims 2-9 and 11-13 are currently pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2004/0164302) in further view of Maki (US 2018/0331511).

As to claim 6 Arai discloses 
a metallic member (paragraph 0033) discloses that a metal substrate can be used to form the film over; 
a mark formed of an oxide film generated on a surface of the metallic member or formed of the metallic member and the oxide film (0072);etching is marking and 
a coating material covering the whole mark and allowing transmission of light (49). 
However Arai is silent as to what type of specific products can be labeled. Other than disclosing that it is known in the art to use these type of labels on metallic objects. The picture shown below teaches that it is known to label the spark plug on the metallic part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the method 

As to claim 2 Arai discloses the spark plug according to claim 6, wherein an outermost edge of the coating material on the surface of the metallic member is located outside of an outermost edge of the mark. (Shown in figure 6. The coting material 11 and 14 are outside the mark 12.)

As to claim 3 Arai discloses the spark plug according to claim 6, wherein an uneven portion is provided about the mark in the surface of the metallic member, and the coating material covers the uneven portion. (Figure 4 shown an uneven mark covered by the coating 49 and 50).

As to claim 4 Arai discloses the spark plug according to the claims above. But Arai is silent to a caved portion is formed on the surface of the metallic member, and wherein the mark is formed on a bottom surface of the caved portion. Maki discloses the spark plug with a concave metallic member (shown in figures 2 and 3). It would have been obvious to one of ordinary skill in the art at the time of filing to use the structure shown in Maki as it is a known spark plug with the known concave portion.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
The claim 6 from the application is as follows 
6. (Previously Presented) A spark plug configured to ignite an air-fuel mixture in an internal combustion engine, said spark plug comprising:
a metallic member;
a mark formed of an oxide film generated on a surface of the metallic member or formed of the metallic member and the oxide film; and
a coating material covering the whole mark and allowing transmission of light.
The applicant argues against a antennae (48) which is not used as part of the rejection. 
The applicant argues against the coating material (49) which is a film (paragraph 0069).
The applicant arguers against an oxide film (43).
Finally the applicant argues that a Label made for metal parts is not analogous to a spark plug (made of metal) having a film coated label.  This is untrue both labels are of the same design and use for metal parts.  The sparkplug is just a specific metal part.  If the label were places on a fuel injector it is still a metal part. If it were placed on a metal tube it is still a metal part.  The label will always be the label no matter the part it is placed on.
The examiner respectfully has the duty to broadly interpret the claims.  The claims are very broad and do not contain a distinction between the prior art.  The applicant is advises to look into the specification for more novelty in claim limitations. 


Allowable Subject Matter

Claims 5-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses the tag or mark in the structural location as disclosed in the application

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747





/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747